Citation Nr: 1824066	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  13-34 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from March 1985 to July 1990, and from December 2000 to December 2003.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a September 2013 rating decision of the Roanoke, Virginia RO.  Jurisdiction of the claims file currently resides with the Roanoke, Virginia RO.
In July 2015, the Board, in pertinent part, remanded the issue on appeal for further development.   


FINDING OF FACT

On a March 8, 2018 appeals satisfaction notice, the Veteran withdrew from appellate review his claim of entitlement to an initial rating in excess of 50 percent for PTSD.  


CONCLUSION OF LAW

The claim for entitlement to an initial rating in excess of 50 percent for PTSD is dismissed as the claim has been withdrawn.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 19.4, 20.101, 20.202, 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, as the Veteran's claim is being dismissed for reasons that are explained in greater detail below, further discussion of VA's duty to notify and assist is not necessary.

II.  Factual Background, Legal Criteria, Analysis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2017).

In March 2018, the Veteran submitted an appeals satisfaction notice.  The notice stated, in part, that the Veteran had received recent correspondence regarding the decision to grant one or more of his issues on appeal.  Based on the decision rendered, he was satisfied and wished to withdraw all remaining issues associated with the appeal and asked to withdraw all remaining issues contained in the most recent statement of the case (SOC) or supplemental SOC (SSOC) (here, a January 2018 SSOC).  Thus, the Veteran has withdrawn his appeal for the issue of entitlement to an initial rating in excess of 50 percent for PTSD, and all remaining issues associated with his appeal.  Therefore, no allegations of error of fact or law for appellate consideration are remaining.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.  



ORDER

The appeal seeking an initial rating in excess of 50 percent for PTSD is dismissed.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


